Citation Nr: 0813716	
Decision Date: 04/25/08    Archive Date: 05/01/08

DOCKET NO.  05-28 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 	

2.  Entitlement to service connection for refractive error. 


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel
INTRODUCTION

The veteran had active duty from July 1996 to April 1999.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).   

At her January 2007 hearing before a Decision Review Officer 
at the RO, the veteran appears to raise a claim for service 
connection for tinnitus.  As this issue has not been 
developed for appellate consideration, the Board refers this 
matter to the RO for appropriate consideration. 

This case was also developed on the matter of increased 
ratings for left knee and headache disability.  The veteran 
filed a notice of disagreement following an August 2005 
rating action and was issued a statement of the case and 
supplemental statement of the case.  However, she did not 
file a timely substantive appeal and these matters are not 
currently before the Board.  See 38 C.F.R. § 200 (2007).  


FINDINGS OF FACT

1.  The veteran does not have chronic bilateral hearing loss 
related to service. 

2.  The veteran's defective vision is due to refractive 
error, which is not a disease or injury for which VA 
compensation benefits may be awarded.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active service.  38 U.S.C.A. § 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 4.85 (2007).  

2.  An acquired disability exhibited by refractive error was 
not incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 4.9 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in May 2004 and July 2004, , the RO 
satisfied its duty to notify the veteran under 38 U.S.C.A. § 
5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2007).  
Specifically, the RO notified the veteran of: information and 
evidence necessary to substantiate the claims; information 
and evidence that VA would seek to provide; and information 
and evidence that the veteran was expected to provide.  The 
veteran was instructed to submit any evidence in her 
possession that pertained to her claims.  In March 2006, the 
RO also notified the veteran of the process by which initial 
disability ratings and effective dates are established. 
Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

VA has done everything reasonably possible to assist the 
veteran with respect to her claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  Service medical records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The veteran has been medically 
evaluated in conjunction with her claims.  Thus, the duties 
to notify and assist have been met.

Analysis

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

Bilateral Hearing Loss

The veteran essentially contends that she was exposed to 
acoustic trauma in service while performing her duties as a 
vehicle operator refueling other vehicles. 

Sensorineural hearing loss may be presumed to have been 
incurred in service if shown to have manifested to a 
compensable degree within one year after the date of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.  However, this presumption does not 
apply as discussed below.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. 38 C.F.R. § 3.385.  An 
examination for hearing impairment for VA purposes must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
pure tone audiometry test.  38 C.F.R. § 4.85(a).

The veteran does not a hearing loss for VA compensation 
purposes.  On VA audiology examination in June 2005, the 
following pure tone thresholds, in decibels, were noted:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
10
10
LEFT
15
15
20
25
25

Word recognition was 96 percent in the right ear and 100 
percent in the left ear.  The diagnosis was hearing within 
normal limits, bilaterally.  

According to the June 2005 VA examiner's findings and VA 
rating regulations, the veteran does not have hearing loss.  
Congress has specifically limited entitlement to service-
connected benefits to cases where there is a current 
disability.  "In the absence of proof of a present 
disability, there can be no valid claim."  Brammer v. 
Derwwinski, 3 Vet. App. 223, 225 (1992).  Even taking into 
consideration service medical records in which the veteran 
complained of hearing loss and a report showing that she was 
routinely exposed to hazardous noise, the Board notes that 
her service audiology reports were negative for hearing loss.  
Nevertheless, without current evidence of hearing loss for VA 
rating purposes, service connection is not warranted. 

In adjudicating this claim, the Board must assess the 
competence and credibility of the veteran.  See Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005).  Recently, in 
Barr v. Nicholson, 21 Vet. App. 303 (2007), the United States 
Court of Appeals for Veterans Claims (Court), citing Layno v. 
Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that lay 
testimony is competent if it is limited to matters that the 
witness has actually observed and is within the realm of the 
witnesses personal knowledge; see also 38 C.F.R. 
§ 3.159(a)(2) (Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person).

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  
Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 
2001), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit), citing its decision in Madden, 
recognized that that Board had inherent fact-finding ability.  
Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to weigh and assess the evidence.  
Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  
In this capacity, the Board finds the veteran is competent to 
attest to her observations of her disorder.  Layno; 38 C.F.R. 
§ 3.159(a)(2).  However, as a lay person, she is not 
competent to diagnose any medical disorder or render an 
opinion as to the cause or etiology of any current disorder 
(i.e. that she currently has hearing loss related to service) 
because she does not have the requisite medical expertise.  
See, e.g., See Routen v. Brown, 10 Vet. App. 183, 186 (1997); 
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Refractive Error

The veteran asserts that she developed blurred vision during 
the last nine months to a year before discharge from service.  
She continues to experience pain in her eyes when exposed to 
bright lights or sunlight.  

For purposes of entitlement to benefits, the law provides 
that refractive errors of the eyes are not diseases or 
injuries within the meaning of applicable legislation.  38 
C.F.R. §§ 3.303(c), 4.9.  In the absence of superimposed 
disease or injury, service connection may not be allowed for 
refractive error of the eyes, including myopia, presbyopia, 
and astigmatism, even if visual acuity decreased in service, 
as this is not a disease or injury within the meaning of 
applicable legislation relating to service connection.  38 
C.F.R. §§ 3.303(c), 4.9.  

VA afforded the veteran an eye examination in June 2005 which 
noted that the veteran's best corrected vision was 20/20.  
Minimal refractive error was noted.  External examination 
showed mild epiphera, motility was negative, slit-lamp was 
negative, and ophthalmoscopic was negative.  The impression 
was mild epiphera and asthenopia.  

The Board finds that service connection for refractive error 
is not warranted as it is not a disease or injury within the 
meaning of applicable legislation, as discussed above.  As 
for other the epiphera (chronic tearing) and asthenopia (eye 
strain), these are symptoms and not disabilities; it is not 
shown that an acquired eye disability had its onset in 
service.  There is no suggestion in the record that a 
chronic, acquired eye disability was present in service or is 
otherwise related to the veteran's military service.  
Accordingly, service connection for refractive error is 
denied.   

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral hearing loss is denied. 	

Service connection for refractive error is denied. 



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


